Citation Nr: 1757678	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  10-29 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating greater than 20 percent for a low back injury with lumbosacral strain and arthritis prior to October 31, 2012, and greater than 40 percent on and after October 31, 2012.


REPRESENTATION

Veteran represented by:	Michael J. Mooney, Attorney-at-Law


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to December 1984. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO). 

Although the Veteran requested a hearing before the Board in his July 2010 substantive appeal, he withdrew his request for a Board hearing in January 2015.

The issue of entitlement to a TDIU was granted in a September 2017 Rating Decision by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently provided a VA examination for his lumbar spine disability in June 2016.  Subsequent VA treatment reports note that on August 4, 2017, the Veteran reported severe pain in the right side of his spine with radiation into his lateral thigh to knee.  He heard a "pop" and the pain started, and he had to walk with a cane.  The Veteran reported that the pain at the time was making him unable to sleep.  See an August 4, 2017 VA Pain Medicine Note.  He subsequently underwent a fluoroscopy guided RT L4 transforaminal epidural steroid injection on April 9, 2017.  The corresponding treatment report showed that the Veteran was feeling "new onset numbness/tingling and burning pain in the lateral aspect of his rt [right] leg."  On August 25, 2017, the Veteran requested another appointment with a chiropractor and muscle relaxers, as he felt "great" for one day only following his injection, but then started experiencing pain in the low back with radiation into the top of the thighs, which was worse when sitting.  The Veteran reported the pain being so bad for three days he had to walk with a cane.  

In light of the treatment reports above, which are suggestive of a potential worsening in pain symptomatology-in particular down the right leg-since his last examination, the Board believes an updated VA examination should be scheduled so that the current severity of his lumbar spine disability can be assessed.

All updated VA treatment reports should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records of the Veteran and associate them with the claims file.

2.  Schedule the Veteran for the appropriate VA examination to assess the manifestations of the Veteran's service-connected lumbar spine disability. 

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should also test for pain in active motion, passive motion, weight-bearing, and nonweight-bearing for the lumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use significantly limits functional ability of the affected part.  The examiner should estimate the degree of any additional range of motion loss due to pain on use or during flare-ups, even if the examination is not taking place during a flare-up at the time.  If this cannot be done, an explanation should be provided as to why this is the case.  

As part of the examination, the examiner should also assess the severity of the Veteran's right and left leg lumbar radiculopathy, and identify any other associated neurological impairment.

3.  Review the claims folder to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




